DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021, has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, at lines 6-7, recites constitutional unit (a0-1) and formula (a0-1), however the claim only recites a “(a0-1)” structure (between lines 17 and 18).  It is not clear as to what structure is being referred to by the recitations “the constitutional unit (a0-1)” and “the formula (a0-1)” recited in claim 1, and it is not clear if the structure “(a0-1)” is that of the constitutional unit (a0-1) or the formula (a0-1).  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, at lines 7-8, recites constitutional unit (a0-2) and formula (a0-2), however the claim only recites a “(a0-2)” 
Claim 1, at line 8, recites constitutional unit (a10) and formula (a10-1), however the claim only recites a “(a10-1)” structure (between lines 31 and 32).  It is not clear as to what structure is being referred to by the recitations “the constitutional unit (a10)” and “the formula (a10-1)” recited in claim 1, and it is not clear if the structure “(a10-1)” is the same as or different  from the formula (a10-1).  Also, the claim, as recited, does not disclose or recite an “(a10)” structure.  It is not clear as to what structure is being referred to as the “a10” structure.  There is insufficient antecedent basis for this limitation in the claim.
Response to Arguments
Applicant’s arguments, see Amendment, and Remarks, filed February 22, 2021, with respect to the rejection(s) of claim(s) 1, 3-4, under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1, 3-4.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 26, 2021.